In re Murray, Moses; applying for remedial writ; Parish of Orleans, Criminal District Court, Div. “C”, No. 239-017.
Granted in part; denied in part. Relief is granted to the extent that Criminal District Court, Section B, is ordered to set aside relator’s fourth offender sentence of 99 years and sentence relator as a third offender, in view of Section C’s judgment granting relator’s petition for post conviction relief and the state’s subsequent action of entering a nolle prosequi as to that Section C case only. Otherwise, relief is denied on the showing made.